


Exhibit 10.3


THE PANTRY, INC.


AWARD AGREEMENT
(Awarding Performance-Based Restricted Stock to [[FIRSTNAME]] [[LASTNAME]])


THIS AWARD AGREEMENT (this “Agreement”) is dated as of [[GRANTDATE]] (the “Grant
Date”) by and between The Pantry, Inc., a Delaware corporation (the “Company”),
and [[FIRSTNAME]] [[LASTNAME]] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.


RECITALS:


A.    Participant is an employee of the Company and the Company considers it
desirable to give Participant an added incentive to advance the interests of the
Company and its shareholders.


B.    The Company now desires to grant Participant shares of common stock of the
Company, par value $.01 per share (the “Shares”) in the form of Restricted
Stock, pursuant to the terms and conditions of this Agreement and the Plan.


AGREEMENT:


NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:


1.    Grant of Restricted Stock. The Company has granted Participant, and
Participant hereby accepts, [[GRANTCOMMENT]] Shares of Restricted Stock at
target level, having a Fair Market Value per Share of [[MARKETPRICEATAWARD]] on
the Grant Date. The Restricted Stock is subject to the terms and conditions
stated in this Agreement and in the Plan.


2.    Period of Restriction. Subject to Participant’s continuing to provide
services to the Company, the restrictions set forth in this Agreement with
respect to the Shares shall lapse with respect to one-third (1/3) of the Shares
of Restricted Stock on the later of (i) each of the first, second and third
anniversaries of the Grant Date and (ii) the date that the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) determines in its discretion, including without limitation through
the inclusion or exclusion of any events listed in Section 12.2 of the Plan,
that the Company has met the performance goal (the “Performance Goal”) for the
performance period (the “Performance Period”) as established by the Committee
(the “Vest Date”). If the Performance Goal is not met, the Shares will be
forfeited. The performance criteria for the Performance Period, the related
Performance Measure (as such term is defined in Section 12 of the Plan), the
Performance Goal, and the threshold, target and maximum performance levels are
set forth on Exhibit A. Where performance falls between threshold and target or
target and maximum levels, the number of Shares that will vest shall be
determined on a pro rata basis. The Performance Goal will be established by the
Committee within ninety (90) days of the beginning of the Performance Period.


Participant acknowledges that prior to the lapse of the applicable restrictions,
the Restricted Stock may not be sold, transferred, pledged, assigned,
encumbered, alienated, hypothecated or otherwise disposed of (whether
voluntarily or involuntarily or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)). Upon the Vest Date applicable to an Installment, the restrictions
set forth in this Agreement with respect to such Installment shall lapse, except
as may be provided in accordance with Section 9 hereof.


3.    Ownership. Participant agrees that Participant’s ownership of the
Restricted Stock will be evidenced solely by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
stock transfer agent in Participant’s name. Upon the Vest Date applicable to an
Installment, the Company shall transfer the vested shares to Participant.


4.    Termination.


(a)     Death or Disability. If Participant’s termination of employment or other
relationship with the Company is as a result of Participant’s death or
Disability (as such term is defined in Participant’s employment agreement or, if
Participant has no employment agreement, within the meaning of Section 22(e)(3)
of the Code), then any restrictions which would otherwise remain on any of the
three Installments of Restricted Stock at target level shall immediately lapse.


(b)     Retirement. If Participant’s termination of employment or other
relationship with the Company is




--------------------------------------------------------------------------------




as a result of Participant’s Retirement (for purposes of this Agreement, defined
as Participant’s termination after attaining age fifty-five (55) with at least
ten (10) completed years of service), then the Compensation and Organization
Committee of the Board of Directors of the Company (the “Committee”), or its
delegate, in its sole discretion, may vote to accelerate vesting of all
outstanding shares to the extent that the Performance Goal is met. If this
occurs, the restrictions set forth in this Agreement with respect to the Shares
shall immediately lapse on the date such decision was made by the Committee,
causing any restrictions which would otherwise remain on the Stock to
immediately lapse. The decision by the Committee regarding acceleration of
outstanding shares in the case of Participant’s Retirement will be made
considering the following factors: (1) Participant’s previous general
contributions to the Company, (2) Participant’s contributions on key initiatives
of the Company, (3) Participant’s years of service to the Company, (4) Financial
performance of the Company in the current fiscal year; and/or (5) Financial
performance of the Company in the previous fiscal year.


If taxes become due on all Shares, then Participant will be subject to taxes and
withholding as set forth in Section 5, below.




(c)    Other Terminations. If Participant’s Termination is by the Company or an
Affiliate or by Participant for any reason other than death, Disability or
Retirement, then all Restricted Stock for which the applicable restrictions had
not lapsed prior to the date of such Termination shall be immediately forfeited.


5.    Taxes and Withholdings. Upon the Vest Date for any Installment or such
earlier dates as Participant elects pursuant to Section 83(b) of the Code, or as
of which the value of any Shares of Restricted Stock first becomes includible in
Participant’s gross income for income tax purposes, Participant shall notify the
Company if Participant wishes to pay the Company in cash, check or with shares
of Company common stock already owned for the satisfaction of any taxes of any
kind required by law to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, if Participant does not
notify the Company in writing at least fourteen (14) days prior to the Vest Date
for any Installment, then Participant will satisfy such withholding obligations
by withholding Shares otherwise deliverable to Participant pursuant to the
Restricted Stock (provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy required Federal, state, local
and non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income).
Any such election made by Participant must be irrevocable, made in writing,
signed by Participant, and shall be subject to any restrictions or limitations
that the Committee, in its sole discretion, deems appropriate. In the event that
Participant elects immediate Federal income taxation with respect to all or any
portion of this award of Restricted Stock pursuant to Section 83(b) of the Code,
Participant agrees to deliver a copy of such election to the Company within ten
(10) days after filing such election with the Internal Revenue Service.


6.    Rights as a Shareholder. Participant shall have all rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock, for record dates occurring on or after the
Grant Date and prior to the date any such Shares of Restricted Stock are
forfeited in accordance with this Agreement, except that any dividends or
distributions paid in Shares or other securities (including, without limitation,
any change in the shares of Restricted Stock pursuant to Section 4.4 of the
Plan) with respect to the Restricted Stock shall, until such time as the
applicable restrictions have lapsed, be deposited with the Company or any holder
appointed pursuant to Section 3 hereof, together with a stock power endorsed in
blank or other appropriate instrument of transfer, or credited to Participant’s
book-entry account established under Section 3 hereof, as applicable, and shall
be subject to the same restrictions (including, without limitation, the need to
satisfy the applicable Performance Goals) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.


7.    No Right to Continued Employment. Neither the Restricted Stock nor any
terms contained in this Agreement shall confer upon Participant any express or
implied right to be retained in the employment or service of the Company or any
Affiliate for any period, nor restrict in anyway the right of the Company, which
right is hereby expressly reserved, to terminate Participant’s employment or
service at any time for any reason. Participant acknowledges and agrees that any
right to have restrictions on the Restricted Stock lapse is earned only by
continuing in the service of the Company or an Affiliate at the will of the
Company or such Affiliate, and satisfaction of the other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Restricted Stock or acquiring Shares hereunder.


8.    The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.




--------------------------------------------------------------------------------






9.    Compliance with Laws and Regulations.


(a)     The Restricted Stock and the obligation of the Company to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Company shall not deliver
any certificates for Shares to Participant or any other person pursuant to this
Agreement if doing so would be contrary to applicable law. If at any time the
Company determines, in its discretion, that the listing, registration or
qualification of Shares upon any national securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.


(b)     The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933, as amended (“Securities Act”). If Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), Participant may not sell the Shares received except in compliance with
Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with Federal
and state securities laws.


(c)     If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, Participant may be required to execute, prior to the
delivery of any Shares to Participant by the Company pursuant to this Agreement,
an agreement (in such form as the Company may specify) in which Participant
represents and warrants that Participant is purchasing or acquiring the shares
acquired under this Agreement for Participant’s own account, for investment only
and not with a view to the sale or distribution thereof, and represents and
agrees that any subsequent offer for sale or distribution of any kind of such
Shares shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption Participant shall, prior to any
offer for sale of such Shares, obtain a prior favorable written opinion, in form
and substance satisfactory to the Company, from counsel for or approved by the
Company, as to the applicability of such exemption thereto.


10.    Notices. All notices by Participant or Participant’s assignees shall be
addressed to The Pantry, Inc., 305 Gregson Drive, Cary, North Carolina 27511,
Attention: Human Resources, or such other address as the Company may from time
to time specify. All notices to Participant shall be addressed to Participant at
Participant’s address in the Company’s records.


11.    Other Plans. Participant acknowledges that any income derived from the
Restricted Stock shall not affect Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.


12.    Clawback Provision. It is the Company’s Policy that, consistent with
Section 954 of the Dodd-Frank Act, in the event that the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will seek to recover from any current or former executive officer of the
Company who received incentive-based compensation (including stock options and
performance shares awarded as compensation) during the 3-year period preceding
the date on which the Company is required to prepare the accounting restatement,
the amount, based on the erroneous data, in excess of what would have been paid
to the executive officer under the accounting restatement. The Company will
implement this Policy in accordance with the rules of the Securities Exchange
Commission, as they are promulgated. Pursuant to this agreement, Employee agrees
to promptly return to the Company any and all amounts received pursuant to this
Agreement to the extent the Company is entitled or required to recover such
amounts by the terms of (i) the Company’s Executive Compensation Recoupment
Policy or other Clawback or recoupment policy, as adopted, amended, implemented,
and interpreted by the Company from time to time, and/or (ii) Section 954 of the
Dodd-Frank Act (as may be amended) and any applicable rules or regulations
promulgated by the Securities Exchange Commission.


13.    Change in Control. In event of a Change in Control (as defined in the
Omnibus Plan), one hundred percent (100%) of the Shares of Restricted Stock set
forth in Paragraph 1 above shall vest and Participant shall not have any
additional rights relating to this grant.






--------------------------------------------------------------------------------




14.    Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Delaware without regard to the conflict of law
provisions thereof.


15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall be deemed one
Agreement.
 
         




IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
above written.


THE COMPANY:


THE PANTRY, INC.




 
By:

Dennis G. Hatchell
President and Chief Executive Officer
     




By electronic signature the Participant enters into this Agreement pursuant to
the terms and conditions outlined above as of the date first above written.


PARTICIPANT:


                            
 
By:

[[FIRSTNAME]] [[LASTNAME]]




